Citation Nr: 1427070	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-03 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for nerve damage, claimed as a neurological condition.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel






INTRODUCTION

The Veteran had active service from July 1963 to December 1963 and from July 1964 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A hearing was held on August 21, 2012, by means of video conferencing equipment with the appellant in Jackson, Mississippi, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  Unfortunately, a transcript of the hearing testimony is not available.  The Veteran was advised that a transcript could not be obtained and informed that he could appear for another hearing.  In September 2012, the Veteran indicated that he did not wish to appear for another hearing.  Therefore, the Board will proceed with adjudication of his claim.

During his August 2012 Board hearing, the Veteran raised the issue of reopening his claim for service connection for a mental health condition.  This must be adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.







REMAND

Reason for Remand: To schedule the Veteran for a VA examination to determine the nature and etiology of his neurological conditions.

The Veteran filed a claim for service connection for nerve damage, which he avers is due to a spinal tap procedure that was performed during service.  The Veteran's written statements do not clarify the type of nerve or neurological damage he has experienced since service.  As noted above, the Veteran presented testimony about his condition before the undersigned VLJ in August 2012; however, technical difficulties prevented the creation of a transcript of this hearing.  The Board observes that VA outpatient treatment records dated November 2010 indicate neurologic abnormalities.  Because the evidence shows that the Veteran had a spinal tap procedure during service, because he has current neurological symptoms, and because he claims that he has neurological symptoms due to the spinal tap procedure conducted during service, giving the Veteran the benefit of the doubt, the Board finds that the duty to provide a VA examination has been triggered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated since December 10, 2010 from the Jackson VA Medical Center and associate the records with the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed nerve damage and/or neurological disabilities.  The claims file and copies of pertinent records on VBMS must be provided to the examiner for review.  The examiner must indicate review of these items in the examination report.  All indicated studies should be performed.

The examiner should identify all nerve damage and/or neurological conditions.  For each diagnosis, the examiner must indicate whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during service, to include as due to the spinal tap procedure performed during service.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Thereafter, conduct any additional development deemed necessary, and readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



